
	

116 SRES 272 IS: Congratulating the United States Women’s National Soccer Team on winning the 2019 FIFA Women’s World Cup.
U.S. Senate
2019-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 272
		IN THE SENATE OF THE UNITED STATES
		
			July 9, 2019
			Mr. Wicker submitted the following resolution; which was referred to the Committee on Commerce, Science, and Transportation
		
		RESOLUTION
		Congratulating the United States Women’s National Soccer Team on winning the 2019 FIFA Women’s
			 World Cup.
	
	
 Whereas, on July 7, 2019, the United States Women’s National Soccer Team won the 2019 FIFA Women’s World Cup by defeating the Netherlands Women’s National Football Team;
 Whereas, that victory marks the first time a country has won 4 Women’s World Cup titles;
 Whereas, the United States Women’s National Soccer Team began its historic run with an overwhelming 13–0 victory, the largest ever winning margin in the history of World Cup soccer;
 Whereas, over the course of the month-long tournament, the United States Women’s National Soccer Team scored 26 goals, breaking the record the team set in 1991 of 25 goals; and
 Whereas the players of the United States Women’s National Soccer Team presented a shining example of sportsmanship, camaraderie, and skill to all people of the United States and to the world: Now, therefore, be it
		
	
 That the Senate— (1)congratulates the United States Women’s National Soccer Team for winning an unprecedented 4 Women’s World Cup titles and for inspiring a new generation of youth in the United States to strive for physical greatness and athletic achievement; and
 (2)directs the Secretary of the Senate to transmit an enrolled copy of this resolution to— (A)Carlos Cordeiro, President of the United States Soccer Federation; and
 (B)Jill Ellis, Head Coach of the United States Women’s National Soccer Team.  